ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-150, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that JONATHAN GREENMAN of FAIR LAWN, who was admitted to the bar of this State in 2003, and who has been temporarily suspended from the practice of law since February 20, 2015, should be censured for violating RPC 8.1(b) and Rule l:20-3(g)(S) *12(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JONATHAN GREENMAN is hereby censured; and it is further
ORDERED that respondent remain temporarily suspended from the practice of law pursuant to the Order of the Court filed February 20, 2015 and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.